Beasley, Chief Judge,
dissenting.
The trial court’s denial of summary judgment should be affirmed in this case in which a caretaker was severely injured by the dog which was being boarded at a veterinary clinic.
The majority concludes that the undisputed facts show that the injured plaintiff assumed the risk of injury from a dog bite and thus cannot prevail in her suit alleging that the dog owner failed to warn plaintiff of the dog’s violent nature and potential danger to persons with whom the dog came into contact.
“ ‘The defense of assumption of the risk presupposes (1) that the plaintiff had some actual knowledge of the danger; (2) that he understood and appreciated the risk therefrom[;] and (3) that he voluntarily exposed himself to such risk.’ [Cit.]” Abee v. Stone Mountain Mem. Assn., 169 Ga. App. 167, 169 (1) (312 SE2d 142) (1983), aff’d, 252 Ga. 465 (314 SE2d 444) (1984).
“The denial of a motion for summary judgment must be affirmed unless the entire record, construed against the movant, [defendant in this case, plaintiff in the quoted case,] reveals no disputed issues of material fact and demonstrates that the movant is entitled to judgment as a matter of law.” Bartja v. Nat. Union Fire Ins. Co. &c., 218 Ga. App. 815, 816 (463 SE2d 358) (1995).
*564“A person who owns ... a vicious or dangerous animal of any kind and who, by careless management. . ., causes injury to another person who does not provoke the injury by his own act may be liable in damages to the person so injured.” OCGA § 51-2-7.
Kerry Schafer, plaintiff, alleged in her complaint that dog owner Griffiths knew, or should have known, that his dog was violent and potentially dangerous to persons with whom the dog came into contact and that he failed to warn her of the danger. There is evidence that Griffiths knew the dog was dangerous and that he had observed the dog actually bite a dog groomer on the arm six months earlier at a pet center.
There is no evidence that, after the first bite, Griffiths took the steps required for a “potentially dangerous dog” in the Dangerous Dog Control Law. OCGA § 4-8-20 et seq. See OCGA § 4-8-21 (a) (6). The intent of the General Assembly in passing the Act is to provide “that the owner of a dangerous dog or potentially dangerous dog shall be solely liable for any injury to or death of a person caused by such dog.” OCGA § 4-8-30.
There is a dispute of fact about whether there was any notation on the dog’s chart where Schafer worked that the dog “may bite,” but there was no notation that he was dangerous. Plaintiff testified the notation was put on the chart after the incident, by the veterinarian. The veterinarian testified that it was probably put on by one of the receptionists, when Griffiths first brought the dog to be boarded. If it was not there at the time of this incident, whether prompted by the dog owner or originated by an employee of the clinic, then plaintiff was not warned by it.
Thus, whether failure to warn would be “careless management” by the dog owner under the circumstances is a jury question. The failure to warn would also affect the defense of assumption of the risk by plaintiff, because such a defense presupposes actual knowledge of the danger. Abee v. Stone Mountain Mem. Assn., supra.
There is another issue of fact about notice, or knowledge of the danger. In an earlier incident at the clinic, when the staff tried to give the dog vaccine shots, he became agitated and started growling and showing his teeth and jumped off the table, went into a corner, and growled and acted as though he would bite if anyone approached. So they left him alone in the corner until he calmed down, and then the veterinarian put him back in the cage. Plaintiff knew he would show signs of aggression if someone tried to remove his food bowl if there was any food left in it when he stopped after initially eating. But she had taken him out of the cage before this incident at issue, without problem. Relevant to this instant occasion, his collar had been taken off so he could be given a bath and his collar could be cleaned. Plaintiff went in order to help an employee who was not feeling *565well, a pregnant woman who held an inferior position as a “kennel assistant” (plaintiff was a “vet tech”). The woman had been asked to affix the collar by the veterinarian so the dog would be ready to go home when his owner came after boarding him.
When Schafer went to the back to put the collar on the dog, she opened the big stainless steel dog run where the dog was by himself. The dog jumped out down to the floor and wagged his tail, looking friendly. She told him to stay still, and she stood to the right of his hindquarters. She put her hand on his back and said “stay” and reached the collar around him over his back. In the process he turned around and bit the right side of her face. This all happened within seconds. When she tried to leave, he came after her; she fell, and he bit her at least twice more and was dragging her back into the kennel when help came in the form of Dr. Morgan, the veterinarian, with a broom or mop handle.
Did all of what plaintiff knew, before she attempted the chore, as a matter of law give her actual knowledge, understood and appreciated, that the dog might bite her if she tried to put his collar on? There is no question that the previous incidents of aggression were different. The dog was being subjected to shots in the one instance and to having his food taken away in the other instances. Here he was having his collar, which was usually left on, put back, and he came to plaintiff and acted friendly in the process, up until he suddenly turned his head and bit her. It is a jury question whether she acted reasonably or whether, on the other hand, she assumed the risk of being bitten so that she is precluded from recovery by her own actions as an injured party.
The majority depends entirely on the whole court case of Lundy v. Stuhr, 185 Ga. App. 72 (363 SE2d 343) (1987), in which three judges dissented including this writer. The majority opinion in this instance is authored by the author of the Lundy opinion. There are differences of fact which make this case stronger for the plaintiff, and as the majority states, “Each case depends on its facts.” The law does not impose the defense of assumption of risk in all circumstances on every member of the profession who provides care to domestic animals. Here, accepting plaintiffs evidence, there were no signs or other written warnings about a propensity to bite or knowledge that the dog had the unpredictable disposition, as in Lundy. Also, Lundy did not heed the dog’s approach or calm it but instead moved suddenly and raised his arm. These actions were held to constitute assumption of the risk of injury as a matter of law. Plaintiff Schafer’s knowledge and actions are not comparable.
Plaintiff was merely readying the dog for home in a nonthreatening and calm way, without any hint that he was about to become aggressive. She was not repeating any threatening actions *566which on earlier occasions had riled him. In fact, he exhibited the opposite on this occasion. The majority is saying, in effect, that she should have refused to put the collar on or should have taken some other unspecified steps before she attempted to put the collar on or should have refused altogether, absent which she assumed the risk of injury as a matter of law.
Decided November 15, 1996
Downey & Cleveland, Y. Kevin Williams, Richard A. Griggs, for appellant.
Douglas J. Davis, James D. Nichols, Jr., Robert H. Speer, Jr., for appellees.
I am authorized to state that Presiding Judge McMurray joins in this dissent.